Citation Nr: 0518587	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  03-21 076	)	DATE
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

R. Acosta, Counsel


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
October 1940 to July 1945.  He died in October 2001, and his 
surviving spouse is the appellant in this case.

2.	On June 29, 2005, prior to the promulgation of a 
decision in the appeal, the appellant's authorized 
representative submitted written notification to the Board 
indicating that a withdrawal of this appeal was requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or 
her representative) have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. § 20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal was previously advanced on the Board's docket.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  An appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.

The appellant, through her authorized representative, has 
withdrawn this appeal by means of a written statement (titled 
Written Brief Presentation) that was submitted in June 2005.  
Hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal of the appellant's claim of entitlement to service 
connection for the cause of the veteran's death is dismissed.



                       
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


